Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-20 are directed to an abstract idea of organizing human activity.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.

Step 1 of the 2019 Revised Patent Subject Matter
Regarding Step 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are drawn to at least one of the four statutory categories of invention (i.e. process, machine, manufacture, or composition).

Step 2a1 of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims are analyzed to determine whether it is directed to a judicial exception.
Claim 1 recites, a gaming system comprising: 
a processor; and a memory device that stores a plurality of instructions that, when executed by the processor, cause the processor to: 
for a symbol accumulation sequence comprising a predefined quantity of plays of a game comprising a plurality of non-designated plays of the game that are determined to be non-designated plays of the game prior to any of the predefined quantity of plays of the game of the symbol accumulation sequence: 
for each of the plurality of non-designated plays of the game of the symbol accumulation sequence: 
for each of a plurality of symbol display positions, communicate data that results in a display, by a display device, of a symbol at that symbol display position, and 
for each of the plurality of symbol display positions, responsive to the displayed symbol being a designated symbol and no designated symbols being previously accumulated in association with that symbol display position, accumulate the displayed designated symbol in association with that symbol display position, wherein the accumulation of the designated symbol prevents any accumulation of another designated symbol in association with that symbol display position for a remainder of the symbol accumulation sequence, 
responsive to a first quantity of designated symbols being accumulated in association with the plurality of the symbol display positions for the plurality of non-designated plays of the game of the symbol accumulation sequence, associate a first additional award opportunity with a designated play of the game of the symbol accumulation sequence, and 
responsive to a second, different quantity of designated symbols being accumulated in association with the plurality of the symbol display positions for the plurality of non-designated plays of the game of the symbol accumulation sequence, associate a second, different additional award opportunity with the designated play of the game of the symbol accumulation sequence.
Claim 9 recites a gaming system comprising: 
a processor; and a memory device that stores a plurality of instructions that, when executed by the processor, cause the processor to:
 for a symbol accumulation sequence comprising a predefined quantity of plays of a game comprising a plurality of non-designated plays of the game that are determined to be non-designated plays of the game prior to any of the predefined quantity of plays of the game of the symbol accumulation sequence:
for each of the plurality of non-designated plays of the game of the symbol accumulation sequence: for each of a plurality of symbol display positions, communicate data that results in a display, by a display device, of a symbol at that symbol display position, and 
for each of the plurality of symbol display positions, responsive to the displayed symbol being a designated symbol and no designated symbols being previously accumulated in association with that symbol display position, accumulate the displayed designated symbol in association with that symbol display position, wherein the accumulation of the designated symbol prevents any accumulation of another designated symbol in association with that symbol display position for a remainder of the symbol accumulation sequence, 
responsive to a first quantity of designated symbols being accumulated in association with the plurality of the symbol display positions for the plurality of non-designated plays of the game of the symbol accumulation sequence: determine a first award, and communicate data that results in a display, by the display device, of the determined first award, and 
responsive to a second, different quantity of designated symbols being accumulated in association with the plurality of the symbol display positions for the plurality of non-designated plays of the game of the symbol accumulation sequence: determine a second, different award, and communicate data that results in a display, by the display device, of the determined second, different award.

Claim 15 recites, a gaming system comprising: 
a processor; and a memory device that stores a plurality of instructions that, when executed by the processor, cause the processor to: 
for a symbol accumulation sequence comprising a predefined quantity of plays of a game comprising a plurality of non-designated plays of the game that are determined to be non-designated plays of the game prior to any of the predefined quantity of plays of the game of the symbol accumulation sequence: 
for each of the plurality of non-designated plays of the game of the symbol accumulation sequence: 
for each of a plurality of symbol display positions, communicate data that results in a display, by a display device, of a symbol at that symbol display position, and 
for each of the plurality of symbol display positions, responsive to the displayed symbol being a designated symbol and no designated symbols being previously accumulated in association with that symbol display position, accumulate the displayed designated symbol in association with that symbol display position, wherein the accumulation of the designated symbol prevents any accumulation of another designated symbol in association with that symbol display position for a remainder of the symbol accumulation sequence, and 
for a designated play of the game of the symbol accumulation sequence: 
for each of the plurality of symbol display positions, communicate data that results in a display, by the display device, of a symbol at that symbol display position, and responsive to at least a first quantity of designated symbols being accumulated for the plurality of non-designated plays of the game of the symbol accumulation sequence:  modify at least one parameter of the designated play of the game, and 
determine any award for the designated play of the game, the determination being based on the at least one modified parameter of the designated play of the game.

The underlined limitations recite an abstract idea of organizing human activity. More specifically, the claims recite rules to playing a game by displaying symbols, accumulating symbols according to rule, and associating additional award opportunities responsive to the quantity of designated symbols accumulated according to rules. Managing interactions including social activities and following rules or instructions is a method of organizing human activity.

Step 2a2 of the 2019 Revised Patent Subject Matter Eligibility Guidance
The second prong of step 2a is the consideration if the claim limitations are directed to a practical application.

Limitations that are indicative of integration into a practical application:
-Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
-Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
-Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
-Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

Limitations that are not indicative of integration into a practical application:
-Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
-Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
-Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)

Claims 1-20 do not apply a judicial exception to effect a particular treatment, and do not transform or reduce a particular article to a different state or thing.
Claims 1-20 are not directed to an improvement to a function of a computer. There is no improvement to a technical field. In addition, the claims do not apply the judicial exception with, or by use of a particular machine. The claims do not apply or use the judicial exception in a meaningful way. The processor, memory device and display device are not used in a meaningful way. The processor, memory device, and display device are generic computer or computer components used to perform the abstract idea of managing interactions. The processor, memory device and display device are used to implement the game in a computer embodiment. The use of the gaming system generally links the abstract idea to a particular technological environment. For the reasons as discussed above, the claim limitations are not integrated to a practical application.

Step 2b of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception.
Claims 1, 9 and 15 recites a processor, memory device and display device to perform the claim steps. Chen (US 2006/0116208) discloses that a conventional or typical electronic gaming machine includes a display device, and a processor (paragraphs 5, 54, 59). The use of the processor, memory device and display device process and display the game is well-known, routine conventional in the art. The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Claims 2-8, 10-14, 16-20 are directed to additional rules to play the game, the type of award and game scheme and how the award is provided. These limitation recite an abstract idea of organizing human activity. The claim limitations are not integrated to a practical application. The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4-5, 9-12, 15, 19-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-6, 11, 15-16 of U.S. Patent No. 10,553,068. Although the claims at issue are not identical, they are not patentably distinct from each other.
	Claim 1 of US 10,553068 discloses the invention of pending claim 1 but fails to teach associate a first additional award opportunity with a designated play of the game of the symbol accumulation sequence and associated a second, different additional award opportunity with the designated play of the game of the symbol accumulation sequence. However, claim 5 (dependent on claim 1) of US 10,553068 discloses an additional award opportunity associated with a first quantity of designated symbols and claim 6 (dependent on claim 5) discloses an additional award opportunity associated with a second quantity of designated symbols. Therefore claims 1, 5 and 6 of US 10,553068 discloses claim 1.
	Claims 2, 4-5 are also taught by claims 1, 5 and 6 of US 10,553068.
	Similarly, claims 1, 5, 6 and 11, 15, 16 of US 10,553068 discloses claims 9-12, 15, 19-20.

Claims 1-5, 8-12, 15, 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-8, 10-11, 13, 17-19, of U.S. Patent No. 11,238,691. Claim 1, although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 of US 11,238,691 discloses the claimed invention of pending claim 1.
Pending claims 2-5, 8 are taught by claims 3-8 of US 11,238,691.
Pending claims 9-12 are taught by claims 10-11 of US 11,238,691.
Pending 15, 18-20 are taught by claims 13, 17-19 of US 11,238,691.


Claims 1-4, 9-10 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-6, 9-10 of copending Application No. 17/391,312 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, claim 1 of copending Application 17/391,312   discloses the claimed invention.
Claims 2-5, 8-14 are taught by claims , 3-8 of copending Application 17/391,312 .
Claims 9-10 are taught by claims 9-10 of copending Application 17/391,312 .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 5, 8-12, 14-15, 18-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4, 6, 9-10, 12-13, 15-18, 20 of copending Application No. 17/470,738 in view of Guinn (US 2012/0231868).
Claim 1 of copending application 17/470,738 discloses the claimed invention but fails to teach for each of the plurality of symbol display positions, responsive to the displayed symbol being a designated symbol and no designated symbols being previously accumulated in association with that symbol display position, accumulate the displayed designated symbol in association with that symbol display position, wherein the accumulation of the designated symbol prevents any accumulation of another designated symbol in association with that symbol display position for a remainder of the symbol accumulation sequence. However, in an analogous art to wagering games, Guinn discloses a game in which for each of the plurality of symbol display positions, responsive to the displayed symbol being a designated symbol and no designated symbols being previously accumulated in association with that symbol display position (Accumulate the persistent symbols 90b, responsive to the displayed symbol being a designated symbol and was not previously accumulated; paragraphs 52-53), accumulate the displayed designated symbol in association with that symbol display position, wherein the accumulation of the designated symbol prevents any accumulation of another designated symbol in association with that symbol display position for a remainder of the symbol accumulation sequence (Persistent symbols persist for all subsequent play remaining in the first part of the bonus game, paragraph 53. Therefore, the persistent symbol is not accumulated for a particular symbol display position if a persistent symbol was previously accumulated.). This provides a bonus slot machine game in which bonus symbols persist for future game plays in the bonus game and thus provides player a chance to obtain higher prizes in the bonus game. It would have been obvious to one of ordinary skilled in the in the art to modify claim 1 of copending application 17/470,738 and incorporate the symbol accumulation scheme as taught by Guinn in order to provide the predictable result of maintaining bonus symbols for future plays and provide players a chance to obtain higher prizes.
Pending claims 2, 5, 8-12, 14-15, 18-20 are taught by claims 2-4, 6, 9-10, 12-13, 15-18, 20 of copending application 17/470,738.
This is a provisional nonstatutory double patenting rejection.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/393,050 in view of Guinn (US 2012/0231868).
Claim 1 of copending application 17/393,050 discloses the claimed invention but fails to teach for each of the plurality of symbol display positions, responsive to the displayed symbol being a designated symbol and no designated symbols being previously accumulated in association with that symbol display position, accumulate the displayed designated symbol in association with that symbol display position, wherein the accumulation of the designated symbol prevents any accumulation of another designated symbol in association with that symbol display position for a remainder of the symbol accumulation sequence. However, in an analogous art to wagering games, Guinn discloses a game in which for each of the plurality of symbol display positions, responsive to the displayed symbol being a designated symbol and no designated symbols being previously accumulated in association with that symbol display position (Accumulate the persistent symbols 90b, responsive to the displayed symbol being a designated symbol and was not previously accumulated; paragraphs 52-53), accumulate the displayed designated symbol in association with that symbol display position, wherein the accumulation of the designated symbol prevents any accumulation of another designated symbol in association with that symbol display position for a remainder of the symbol accumulation sequence (Persistent symbols persist for all subsequent play remaining in the first part of the bonus game, paragraph 53. Therefore, the persistent symbol is not accumulated for a particular symbol display position if a persistent symbol was previously accumulated.). This provides a bonus slot machine game in which bonus symbols persist for future game plays in the bonus game and thus provides player a chance to obtain higher prizes in the bonus game. It would have been obvious to one of ordinary skilled in the in the art to modify claim 1 of copending application 17/393,050 and incorporate the symbol accumulation scheme as taught by Guinn in order to provide the predictable result of maintaining bonus symbols for future plays and provide players a chance to obtain higher prizes.
Pending claims 2-20 are taught by claims 2-20 of copending application 17/393,050.
This is a provisional nonstatutory double patenting rejection.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application.
The prior applications fails to provide support for the claim limitations of, “wherein at least one of the first additional award opportunity and the second, different additional award opportunity comprise an event independent of the designated play of the game of the predefined quantity of plays of the game of the symbol accumulation sequence” as recited in claim 6. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 6 recites, “wherein at least one of the first additional award opportunity and the second, different additional award opportunity comprise an event independent of the designated play of the game of the predefined quantity of plays of the game of the symbol accumulation sequence”. As indicated in claim 1, the first additional award opportunity and the second, different additional award opportunity are associated with a designated play of the game. As indicated in Applicant’s specification, the additional award opportunities (steps 126-132 in Fig. 1A) occur when a designated play of the symbol accumulation sequence is determined (steps 110 to 126 in Fig. 1A, 2E-2F; paragraphs 30-32). There is no description that the additional award opportunity is associated with a designated play of the game and also independent of the designated play of the game.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites, “wherein at least one of the first additional award opportunity and the second, different additional award opportunity comprise an event independent of the designated play of the game of the predefined quantity of plays of the game of the symbol accumulation sequence”. Claim 1, incorporated by dependency recites, “responsive to a first quantity of designated symbols being accumulated in association with the plurality of the symbol display positions for the plurality of non-designated plays of the game of the symbol accumulation sequence, associate a first additional award opportunity with a designated play of the game of the symbol accumulation sequence, and responsive to a second, different quantity of designated symbols being accumulated in association with the plurality of the symbol display positions for the plurality of non-designated plays of the game of the symbol accumulation sequence, associate a second, different additional award opportunity with the designated play of the game of the symbol accumulation sequence”. Claim 1 requires the additional award opportunity to be associated with a designated play of the game. By dependency, claim 6 requires the additional award opportunity to be associated with a designated play of the game and comprise an event independent of the designated play of the game. The claim is indefinite because it is not clear how an event independent of the designated paly of the game is also associated with the designated play of the game.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 9, 11-13, 15-17, 19 are rejected under 35 U.S.C. 102a1 as being anticipated by Guinn (US 2012/0231868).

1. Guinn discloses a gaming system (Figs. 1-2) comprising: 
a processor (42 in Fig. 2); and a memory device (44 in Fig. 2) that stores a plurality of instructions that, when executed by the processor, cause the processor to: 
for a symbol accumulation sequence (accumulate persistent symbols, paragraphs 52-53) comprising a predefined quantity of plays of a game comprising a plurality of non-designated plays of the game (“first part” of the game, paragraph 49) that are determined to be non-designated plays of the game prior to any of the predefined quantity of plays of the game of the symbol accumulation sequence (first part comprise a predefined quantity of plays such as plays 1-5 of ten games, paragraphs 50): 
for each of the plurality of non-designated plays of the game of the symbol accumulation sequence: 
for each of a plurality of symbol display positions, communicate data that results in a display, by a display device, of a symbol at that symbol display position (Fig. 4a, paragraph 51), and 
for each of the plurality of symbol display positions, responsive to the displayed symbol being a designated symbol and no designated symbols being previously accumulated in association with that symbol display position (Accumulate the persistent symbols 90b, responsive to the displayed symbol being a designated symbol and was not previously accumulated; paragraphs 52-53), accumulate the displayed designated symbol in association with that symbol display position, wherein the accumulation of the designated symbol prevents any accumulation of another designated symbol in association with that symbol display position for a remainder of the symbol accumulation sequence (Persistent symbols persist for all subsequent play remaining in the first part of the bonus game, paragraph 53. Therefore, the persistent symbol is not accumulated for a particular symbol display position if a persistent symbol was previously accumulated.), 
responsive to a first quantity of designated symbols being accumulated in association with the plurality of the symbol display positions for the plurality of non-designated plays of the game of the symbol accumulation sequence, associate a first additional award opportunity with a designated play of the game of the symbol accumulation sequence (Responsive to a first quantity of persistent symbols accumulated in the symbol positions, a first additional award opportunity is provided in the second part of the bonus game; paragraphs 49-66. The first additional award opportunity is a first number wilds or multipliers; paragraphs 57, 92)., and 
responsive to a second, different quantity of designated symbols being accumulated in association with the plurality of the symbol display positions for the plurality of non-designated plays of the game of the symbol accumulation sequence, associate a second, different additional award opportunity with the designated play of the game of the symbol accumulation sequence (Responsive to a second quantity of persistent symbols accumulated in the symbol positions, a second additional award opportunity is provided in the second part of the bonus game; paragraphs 49-66. The first additional award opportunity is a first number wilds or multipliers; paragraphs 57, 92).

2. Guinn discloses the gaming system of claim 1, wherein the first additional award opportunity comprises a first modification of a parameter of the designated play of the game and the second, different additional award opportunity comprises a second, different modification of the parameter of the designated play of the game (The first additional award opportunity is a first number wilds or multipliers and the second different additional award opportunity is a second different number of wilds or multipliers; paragraphs 57, 92. The number of wilds or multipliers/parameters the player starts with in the second part is modified for a first or second modification/number of multipliers or wilds.).

3. Guinn discloses the gaming system of claim 2, wherein the first modification of the parameter of the designated play of the game comprises a first quantity of wild symbols displayed at a first quantity of the symbol display positions for the designated play of the game and the second, different modification of the parameter of the designated play of the game comprises a second, different quantity of wild symbols displayed at a second, different quantity of the symbol display positions for the designated play of the game (The first additional award opportunity is a first number wilds or multipliers at a first number of symbol display positions and the second different additional award opportunity is a second different number of wilds or multipliers at a first number of symbol display positions; paragraphs 57, 92; Fig. 5).

4. Guinn discloses the gaming system of claim 1, wherein the first additional award opportunity comprises a modification of a first parameter of the designated play of the game and the second, different additional award opportunity comprises a modification of a second, different parameter of the designated play of the game (The first additional award opportunity is a first number wilds or multipliers and the second different additional award opportunity is a second different number of wilds or multipliers; paragraphs 57, 92. The number of wilds or multipliers/parameters the player starts with in the second part is modified for a first or second modification/number of multipliers or wilds for the designated play/2nd part of the game.).

7. Guinn discloses the gaming system of claim 1, wherein the memory device stores a plurality of further instructions that, when executed by the processor, cause the processor to disassociate any accumulated designated symbols from any symbol display positions after the designated play of the game of the symbol accumulation sequence (The persistent symbols persists first part of the game and second part of the games; paragraphs 54, 53. Therefore any accumulated designated symbols from any symbol display positions is disassociated after the designated play of the game because they no longer persists.).

9. Guinn discloses a gaming system (Figs. 1-2) comprising:
 a processor (42 in Fig. 2); and a memory device (44 in Fig. 2) that stores a plurality of instructions that, when executed by the processor, cause the processor to: 
for a symbol accumulation sequence (accumulate persistent symbols, paragraphs 52-53) comprising a predefined quantity of plays of a game comprising a plurality of non-designated plays of the game that are determined to be non-designated plays of the game prior to any of the predefined quantity of plays of the game of the symbol accumulation sequence (first part comprise a predefined quantity of plays such as plays 1-5 of ten games, paragraphs 50): 
for each of the plurality of non-designated plays of the game of the symbol accumulation sequence:
 for each of a plurality of symbol display positions, communicate data that results in a display, by a display device, of a symbol at that symbol display position (Fig. 4a, paragraph 51), and 
for each of the plurality of symbol display positions, responsive to the displayed symbol being a designated symbol and no designated symbols being previously accumulated in association with that symbol display position, accumulate the displayed designated symbol in association with that symbol display position (Accumulate the persistent symbols 90b, responsive to the displayed symbol being a designated symbol and was not previously accumulated; paragraphs 52-53), wherein the accumulation of the designated symbol prevents any accumulation of another designated symbol in association with that symbol display position for a remainder of the symbol accumulation sequence (Persistent symbols persist for all subsequent play remaining in the first part of the bonus game, paragraph 53. Therefore, the persistent symbol is not accumulated for a particular symbol display position if a persistent symbol was previously accumulated.), 
responsive to a first quantity of designated symbols being accumulated in association with the plurality of the symbol display positions for the plurality of non-designated plays of the game of the symbol accumulation sequence: determine a first award, and communicate data that results in a display, by the display device, of the determined first award (Responsive to a first quantity of persistent symbols accumulated in the symbol positions, a first additional award opportunity is provided in the second part of the bonus game; paragraphs 49-66. The first additional award opportunity is a first number wilds or multipliers; paragraphs 57, 92), and 
responsive to a second, different quantity of designated symbols being accumulated in association with the plurality of the symbol display positions for the plurality of non-designated plays of the game of the symbol accumulation sequence: determine a second, different award, and communicate data that results in a display, by the display device, of the determined second, different award (Responsive to a second quantity of persistent symbols accumulated in the symbol positions, a second additional award opportunity is provided in the second part of the bonus game; paragraphs 49-66. The first additional award opportunity is a first number wilds or multipliers; paragraphs 57, 92).

11. Guinn discloses the gaming system of claim 9, wherein the first award is in addition to any award determined in association with a designated play of the game of the symbol accumulation sequence (A first award in addition to any awarded determined is provided in the second part/designated play of the bonus game; paragraphs 49-66. The first award is a first number wilds or multipliers; paragraphs 57, 92).

12. Guinn discloses the gaming system of claim 11, wherein the second, different award is in addition to any award determined in association with the designated play of the game of the symbol accumulation sequence (A second different award is provided in addition to any determined award in second part/designated play of the bonus game; paragraphs 49-66. The second different additional award is a different number of wilds or multipliers than the first award opportunity; paragraphs 57, 92).

13. Guinn discloses the gaming system of claim 9, wherein the memory device stores a plurality of further instructions that, when executed by the processor, cause the processor to disassociate any accumulated designated symbols from any symbol display positions after a designated play of the game of the symbol accumulation sequence (The persistent symbols persists first part of the game and second part of the games; paragraphs 54, 53. Therefore any accumulated designated symbols from any symbol display positions is disassociated after the designated play of the game because they no longer persists.).

15. Guinn discloses a gaming system (Figs. 1-2) comprising: 
a processor (42 in Fig. 2); and a memory device (44 in Fig. 2) that stores a plurality of instructions that, when executed by the processor, cause the processor to: 
for a symbol accumulation sequence (accumulate persistent symbols, paragraphs 52-53) comprising a predefined quantity of plays of a game comprising a plurality of non-designated plays of the game that are determined to be non-designated plays of the game prior to any of the predefined quantity of plays of the game of the symbol accumulation sequence (“first part” of the game, paragraph 49) that are determined to be non-designated plays of the game prior to any of the predefined quantity of plays of the game of the symbol accumulation sequence (first part comprise a predefined quantity of plays such as plays 1-5 of ten games, paragraphs 50): 
for each of the plurality of non-designated plays of the game of the symbol accumulation sequence: 
for each of a plurality of symbol display positions, communicate data that results in a display, by a display device, of a symbol at that symbol display position, and for each of the plurality of symbol display positions (Fig. 4a, paragraph 51), 
responsive to the displayed symbol being a designated symbol and no designated symbols being previously accumulated in association with that symbol display position, accumulate the displayed designated symbol in association with that symbol display position (Accumulate the persistent symbols 90b, responsive to the displayed symbol being a designated symbol and was not previously accumulated; paragraphs 52-53), wherein the accumulation of the designated symbol prevents any accumulation of another designated symbol in association with that symbol display position for a remainder of the symbol accumulation sequence (Persistent symbols persist for all subsequent play remaining in the first part of the bonus game, paragraph 53. Therefore, the persistent symbol is not accumulated for a particular symbol display position if a persistent symbol was previously accumulated.), and 
for a designated play of the game of the symbol accumulation sequence: 
for each of the plurality of symbol display positions, communicate data that results in a display, by the display device, of a symbol at that symbol display position (paragraphs 63-66), and 
responsive to at least a first quantity of designated symbols being accumulated for the plurality of non-designated plays of the game of the symbol accumulation sequence: modify at least one parameter of the designated play of the game (Responsive to a first quantity of persistent symbols accumulated in the symbol positions, modify the parameter/number of wild or multipliers in the second part of the game; paragraphs 49-66, 92.),
determine any award for the designated play of the game, the determination being based on the at least one modified parameter of the designated play of the game (paragraphs 49-66, Fig. 6c).

16. Guinn discloses the gaming system of claim 15, wherein the memory device stores a plurality of further instructions that, when executed by the processor, cause the processor to modify the at least parameter of the designated play of the game by communicating data that results in a display, by the display device, of a wild symbol at each symbol display position associated with an accumulation of the designated symbol (paragraphs 57, 92).

17. Guinn discloses the gaming system of claim 15, wherein the memory device stores a plurality of further instructions that, when executed by the processor, cause the processor to disassociate any accumulated designated symbols from any symbol display positions after a designated play of the game of the symbol accumulation sequence (The persistent symbols persists first part of the game and second part of the games; paragraphs 54, 53. Therefore any accumulated designated symbols from any symbol display positions is disassociated after the designated play of the game because they no longer persists.).


19. Guinn discloses the gaming system of claim 15, wherein the at least one modified parameter of the designated play of the game comprises a play of an additional award opportunity (Based the modified parameter is played with an additional award opportunity, the additional award opportunity being the second part of the bonus game; paragraphs 57, 92). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 10, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Guinn (US 2012/0231868) as applied to claims 1, 9, 19 above, and further in view of Hoffman (US 2012/0214580).

5, 10, 20. Guinn discloses the claimed invention as discussed above but fails to teach that the first additional award opportunity is associated with a first average expected payout and the second, different additional award opportunity is associated with a second, different average expected payout. Nevertheless, it is implied or would have been obvious to one of ordinary skilled in the art. Guinn discloses that the first additional award opportunity is a first number wilds or multipliers and the second different additional award opportunity is a second different number of wilds or multipliers (paragraphs 57, 92). In an analogous art to wagering games, Hoffman discloses that applying a multiplier to any award or causing one or more symbols to function as wild symbols increases the averaged expected payout (paragraph 6). The multiplier would increase the award values and therefore the averaged expected payout. The increase wild symbols result in an increased probability of winning an award which is then modified by the multiplier (paragraph 6). Therefore, Guinn’s additional award opportunity with different number of wilds or multipliers would increase the average expected payout based on the number of wilds or multipliers applied. It is implied or would have been obvious to modify Guinn’s additional award opportunity to associate the first additional award opportunity with a first average expected payout and associated the second, different additional award opportunity with a second, different average expected payout in order since the multiplier to increase the award values and the wild symbols result in an increased probability of winning an award which is then modified by the multiplier.

Claims 8, 14, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Guinn (US 2012/0231868) as applied to claims 1, 9, 15 above, and further in view of Hornik (US 2010/0222123).

8, 14, 18. Guinn discloses the claimed invention as discussed above. Guinn also discloses that when the bonus game is triggered, ten free spins are awarded to the player (paragraph 49). The ten free spins are divided into a plurality of non-designated plays (plays 1-5 as the first part; paragraph 49) and designated play (plays 6-10 as the second part; paragraph 49). Guinn fails to teach that each of the plurality of non-designated plays of the game of the symbol accumulation sequence and the designated play of the game of the symbol accumulation sequence are each associated with a first wager amount. However, such modification would have been obvious to one of ordinary skilled in the art. In an analogous art to wagering games, Hornik disclose a wagering game in which a player may trigger a bonus game and awarded a plurality of free spins (paragraph 48). Hornik discloses that the free spins are associated with a first wager amount. Hornik discloses that the amount of wager may alter the result of the free spins, award awarded may be based on the wager, the award of the free spin bay be based on the maximum wager (paragraph 48). This will encourage user to place higher wagers. It would have been obvious to one of ordinary skilled in the art to modify Guinn’s invention and associate a first wager amount with the plurality of non-designated plays of the game of the symbol accumulation sequence and the designated play of the game of the symbol accumulation sequence in order to provide the predictable result of encouraging users to place higher wagers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasson H Yoo whose telephone number is (571)272-5563. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASSON H YOO/           Primary Examiner, Art Unit 3715